United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1821
                                   ___________

Elizabeth Winker,                   *
                                    *
           Appellant,               *
                                    *
     v.                             * Appeal from the United States
                                    * District Court for the Eastern
The Boeing Company,                 * District of Missouri.
                                    *
           Defendant,               * [UNPUBLISHED]
                                    *
McDonnell Douglas Corporation,      *
                                    *
           Appellee.                *
                               ___________

                          Submitted: April 3, 2001
                              Filed: April 6, 2001
                                  ___________

Before BOWMAN, HANSEN, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

     Elizabeth Winker appeals from the district court’s1 dismissal of her claims under
the Americans with Disabilities Act, the Missouri Human Rights Act, and the Labor



      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
Management Relations Act, and from its2 adverse grant of summary judgment on her
claim under the Rehabilitation Act. Because the district court treated the dismissal
motion as a summary judgment motion, we review both orders de novo, see Lynn v.
Deaconess Med. Ctr.-W. Campus, 160 F.3d 484, 486-87 (8th Cir. 1998), and we
conclude the district court’s rulings were proper for the reasons stated in its orders.
Accordingly, we affirm. See 8th Cir. R. 47B. We deny Winker’s pending motions.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
                                          2